          Case 1:19-cr-00109-SPW Document 9 Filed 08/28/19 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION

 UNITED STATES OF AMERICA,                     CR 19-109-BLG-SPW-01

              Plaintiff,
                                               WRIT OF HABEAS CORPUS (AD
       vs.                                     PROSEQUENDUM)

 WILLIAM CURTIS HILL, JR.,

              Defendant.


To:   Rod Ostermiller, United States Marshal, District of Montana and the warden

      of Montana State Prison

      YOU ARE COMMANDED, to bring William Curtis Hill, Jr., who is

presently in your custody, before the Honorable Timothy J. Cavan, United States

District Judge of the United States District Court for the State and District of

Montana, at the courtroom of the James F. Battin U.S. Courthouse, Billings,

Montana at 9:00 a.m., on the 24th day of September, 2019, for such purposes as


                                           1
         Case 1:19-cr-00109-SPW Document 9 Filed 08/28/19 Page 2 of 2



the Court may determine, and upon conclusion of all proceedings, the defendant

shall be returned to the custody of the state of Montana.

      WITNESS the Honorable Timothy J. Cavan, United States District Judge at

Billings, Montana, this 28~ ay of August, 2019.

                                              Tyler P. Gillman


                                              Clerk




                                          2
